Citation Nr: 0413025	
Decision Date: 05/19/04    Archive Date: 05/25/04

DOCKET NO.  02-14 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hypothyroidism as a 
result of exposure to ionizing radiation.  


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from June 1985 until June 
1989.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 2002 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Indianapolis, Indiana, which denied the benefit 
sought on appeal.

This matter was previously before the Board in May 2003.  At 
that time, a remand was ordered to accomplish further 
development.


FINDINGS OF FACT

1.  The veteran did not engage in a radiation-risk activity 
during service.

2.  The veteran does not have a radiogenic disease.

3.  The competent medical evidence does not show the 
veteran's currently diagnosed hypothyroidism to be causally 
related to service or to any service-connected disability.


CONCLUSION OF LAW

Hypothyroidism was not incurred in or aggravated by active 
service, nor can incurrence or aggravation be presumed.  38 
U.S.C.A. §§ 1110, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  
VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the claimant is expected to obtain and submit, and which 
evidence will be retrieved by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  



Notice

A rating decision, statement of the case, and supplemental 
statement of the case, apprised the veteran of the reasons 
and bases for the VA decision, as well as the applicable law.  
Letters dated in September 2001 and July 2003 apprised the 
veteran of the information and evidence he needed to submit 
to substantiate his claim, as well as the veteran's and VA's 
development responsibilities.  Based on the above, the Board 
finds that the requirements under the VCAA with respect to 
the duty to notify have been satisfied in this case and that 
no further notice is required.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In the present case, regarding the issue of entitlement to 
service connection for hypothyroidism as a result of exposure 
to ionizing radiation, a substantially complete application 
was received on May 1, 2000.  Thereafter, in a rating 
decision dated in February 2002 that issue was denied.  Only 
after that rating action was promulgated did the AOJ provide 
notice to the claimant regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA.  

As the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

To find otherwise would require the Board to remand every 
case for the purpose of having the AOJ provide a pre-initial 
adjudication notice.  The only way the AOJ could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would not 
be a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a).  After the notice was provided, the case 
was readjudicated and a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004) held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her or his claim.  In particular, a VA letter 
issued on April 22, 2004 advised the veteran to send any 
additional evidence to the Board.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Duty to Assist

The VCAA also provides that VA will make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
a claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  VA's duty 
includes making efforts to obtain his service medical 
records, if relevant to the claim; other relevant records 
pertaining to service; VA medical records; and any other 
relevant records held by any other source.  The veteran is 
also required to provide the information necessary to obtain 
this evidence, including authorizations for the release of 
medical records.  In a claim for disability compensation, VA 
will provide a medical examination which includes a review of 
the evidence of record if VA determines it is necessary to 
decide the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2003).

The Board finds that the RO has provided adequate assistance 
in the development of the veteran's claims.  The veteran's 
service medical reports are of record, as well as VA post 
service clinical reports.  Also of record are VA examination 
reports.  Additionally, the veteran's own contentions, as 
well as his submission of Internet medical texts, are 
affiliated with the claims file. 

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  There is no indication in the file 
that there are additional relevant records that have not yet 
been obtained.

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claims on the merits.  

Relevant law and regulations- in general

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Service connection- radiation claims

A presumption of service connection may be granted for a 
"radiation exposed veteran" if certain statutory 
requirements are satisfied regarding the circumstances of the 
claimed exposure.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  The diseases entitled to such presumption are 
listed in 38 C.F.R. § 3.309(d)(2).  The presumption may be 
rebutted by "affirmative evidence to the contrary," such as 
medical reasoning that, when combined with all the evidence 
of record, supports a conclusion that the disease was not 
incurred in service.  38 C.F.R. § 3.307(d). 

Additionally, if a claim for service connection is based on 
exposure to ionizing radiation, and it is established that a 
radiogenic disease first became manifest after service, and 
was not manifest to a compensable degree within any 
presumptive period as specified in 38 C.F.R. §§ 3.307, or 
3.309, the following factors will be examined:  1) whether 
the veteran was exposed to ionizing radiation as a result of 
participating in atmospheric testing of nuclear weapons in 
service (determined by making an assessment of the size and 
nature of the radiation dose); 2) whether the veteran 
subsequently developed a radiogenic disease, as recognized by 
statute, such as colon cancer and lung cancer; and 3) whether 
the disease first became manifest within a specific period.  
38 C.F.R. § 3.311(a), (b)(5).  The determination of service 
connection based on ionizing radiation is then made under the 
generally applicable service connection provisions, giving 
due consideration to any opinion provided by the Under 
Secretary of Health or an outside consultant.  38 C.F.R. 
§ 3.311(f).  Service connection will not be established if 
there is affirmative evidence to establish that a 
supervening, nonservice-related condition or event is more 
likely the cause of the disease.  38 C.F.R. § 3.311(g).  
Further, the veteran is not precluded from establishing, by 
independent medical evidence, that a current disorder is 
related to exposure to radiation in service.  See 38 C.F.R. 
§ 3.303(d); 3.311(b)(4); Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Factual background

The veteran's service medical records do not reflect any 
complaints of, or treatment for, hypothyroidism.  

AF Form 909 details the veteran's in-service duties.  His 
duty title was Medical Service Specialist, Medical Surgical 
Nursing Unit.  His responsibilities included recording 
patients' temperature, pulse, blood pressure and other such 
statistics.  He oriented patients to the unit and explained 
the rules and regulations pertinent to safety.  Additionally, 
he assisted with patient education and contributed to the 
nursing care plan. The veteran also maintained and operated 
therapeutic equipment and performed nursing procedures 
peculiar to a Surgical Nursing Unit.  

Following service, VA outpatient treatment reports reveal 
assessments of hypothyroidism in June 1999, October 1999, 
January 2000, and June 2001.  

In a statement received by the RO in October 2001, the 
veteran's wife stated that, during service, the veteran 
assisted in performing radiation implants on patients.  In 
that capacity, he was also exposed to radioactive isotopes.  
She expressed the belief that such exposure was the cause of 
the veteran's hypothyroidism.  

In a statement received by the RO in December 2001, the 
veteran contended that his participation in prepping a 
patient for radiation implant surgery caused his 
hypothyroidism.  Those contentions were reiterated in a 
subsequent communication dated in July 2003.

An Internet medical article from About.com, printed in 
January 2004, indicated that exposure to radiation, such as 
occurred after the Chernobyl nuclear accident, was a factor 
that could contribute to the development of hypothyroidism.  

The veteran received a VA examination in February 2004.  The 
examiner reviewed the claims file.  In doing so, he observed 
an in-service treatment record dated in March 1989 showing a 
thyroid-stimulating hormone (TSH) rating of 2.7 and a free 
thyroid index (FTI) of 5.9.  The VA examiner commented that 
both figures were normal.  

The medical history portion of the VA examination report 
detailed the veteran's contentions that his involvement as a 
nurse in the administration of fluoroscopy procedures exposed 
him to ionizing radiation.  He stated that no protective 
devices were used when he positioned patients and assisted 
with x-rays.  He also reported that he was never taught how 
to use a Geiger counter.  

The veteran believed his exposure occurred during treatment 
of one particular cancer patient in 1988 and possibly again 
in 1989.  The procedure involved was brachytherapy, which is 
the implantation of radioactive pellets into the cervix.  The 
pellets then emit beta or gamma radiation to the adjacent 
tissues.  In this one instance, the pellets fell on the 
floor, causing the Geiger counter to spike.  

Following physical examination, the veteran was diagnosed 
with hypothyroidism.   The VA examiner rejected the veteran's 
assertions that the condition was caused by in service 
radiation exposure.  He commented that there had never been 
any incidents of health effects from medical staff working 
with patients undergoing brachytherapy.  The VA examiner 
noted that, in all likelihood, the veteran would have been in 
the room only for a minimal period of time, to reduce the 
possibility of receiving any significant radiation dose.  
Moreover, the examiner noted that, even when the pellet fell 
on the floor, the veteran would have been exposed only for a 
very brief period of time.  That short time frame, coupled 
with the relatively low amount of radiation emitted from the 
pellet would not have exposed the veteran to a significant 
dose of radiation.

The VA examiner further commented that, even if the veteran 
had received a significant dose of radiation, a thyroid gland 
has not been shown to have effects from radiation unless the 
radiation is in the form of ingested I-131, or Iodine-131, 
which is not used in brachytherapy.  The examiner further 
commented that the other instances in which thyroid carcinoma 
or hypothyroidism have been associated with external 
radiation involve high dose treatment for head and neck 
cancers.  It was felt that the veteran's exposure in the 
provision of medical care would not have concentrated in the 
head and neck areas.  Based on all of the foregoing, the VA 
examiner concluded that it was less likely than not that the 
veteran's hypothyroidism was related to in-service radiation 
exposure.  

Analysis

In the present case, the veteran contends that his 
hypothyroidism is related to in-service radiation exposure.  
Therefore, at the outset, the provisions of 38 C.F.R. 
§§ 3.309(d) and 3.311 must be considered as a potential means 
by which a grant of service connection may be afforded.  

Under 38 C.F.R. § 3.309(d), certain diseases are deemed 
service-connected if they become manifest in a radiation-
exposed veteran, as defined in 38 C.F.R. § 3.309(d)(3)(i).  
In essence, to qualify for status as a radiation-exposed 
veteran, participation in a radiation-risk activity must be 
established.  38 C.F.R. § 3.309(d)(3)(i).

A "radiation-risk activity" is defined to mean onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima, Japan, or 
Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946; or 
internment as a prisoner of war (or service on active duty in 
Japan immediately following such internment) during World War 
II which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United States 
occupational forces in Hiroshima or Nagasaki during the 
period from August 6, 1945, through July 1, 1946. 38 C.F.R. § 
3.309(d)(3)(ii).

In the instant case, the veteran's service records do not 
reveal participation in a radiation-risk activity as defined 
by 38 C.F.R. § 3.309(d)(3)(ii), nor does the veteran claim 
such participation.  Therefore, under 38 C.F.R. 
§ 3.309(d)(3)(i), the appellant is not a "radiation-exposed 
veteran."  This precludes a grant of service connection 
under this presumption.  It is further noted that, in any 
event, hypothyroidism is not among the diseases listed under 
38 C.F.R. § 3.309(d)(2)(i) as triggering the presumption.  
Thus, 3.309 clearly cannot serve as a basis for the benefit 
sought on appeal here.  

In cases where 38 C.F.R. § 3.309(d) does not afford 
entitlement to service connection, 38 C.F.R. § 3.311 becomes 
operable.  Under 38 C.F.R. § 3.311(b)(2), a list of 
"radiogenic diseases" is provided.  While this list does 
not include hypothyroidism, the veteran is permitted to 
establish by independent medical evidence that his current 
disorder is related to exposure to radiation in service.  See 
38 C.F.R. § 3.311(b)(4).  In this case the veteran did 
provide such evidence, in the form of an Internet medical 
article.  That article noted that exposure to radiation, such 
as occurred after the Chernobyl nuclear accident, was a 
factor that could contribute to the development of 
hypothyroidism.  

The Board finds that the Internet medical article, printed in 
January 2004, when viewed in conjunction with the evidence as 
whole, is not sufficiently persuasive to allow for 
application of 38 C.F.R. § 3.311.  Indeed, the level of 
radiation to which the veteran was exposed was, according to 
a competent VA examiner, likely to have been very minimal.  
Thus, the veteran's exposure cannot be compared to fallout 
from the Chernobyl explosion, the example noted in the 
medical text.  Moreover, the VA examiner in February 2004 
noted that the objective findings regarding the veteran's 
thyroid were not consistent with the type of radiation to 
which he would have been exposed while performing 
brachytherapy.  The medical article did not account for 
differences in the types of radiation exposed to, and 
therefore is not probative evidence.  

Therefore, the presumptions under 38 C.F.R. § 3.309 and 
3.311, relating to in-service radiation exposure, do not 
allow for a grant of service connection here.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  As previously 
stated, a successful service connection claim will contain 
the following three elements: (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 7 Vet. App. at 341, 346.  

In the present case, the competent evidence clearly 
establishes a current diagnosis of hypothyroidism.  Thus, the 
first element of a service connection claim has been 
satisfied.  However, as will be explained below, the 
remaining requirements have not been met, precluding a grant 
of service connection on a direct basis.

The service medical records are absent any indication of 
treatment for hypothyroidism.  Moreover, following VA 
examination in February 2004, the VA examiner did not find a 
causal relationship between the veteran's post service 
hypothyroidism and his in-service duties assisting in the 
radiation-based treatment of cancer patients.  The examiner 
provided a clear rationale for his conclusion, as he stated 
that the veteran would have been exposed only to a minimal 
dosage of radiation.  Moreover, the examiner noted that the 
objective signs of the veteran's hypothyroidism were not 
consistent with the type of radiation to which the veteran 
was exposed.  Given the thoroughness and clarity of the 
examiners opinion, and given that it was provided following 
an extensive review and recitation of the claims file, and 
after physical examination of the veteran, the Board finds it 
to be highly probative.  Furthermore, no contrary evidence is 
present in the file, other than the assertions of the veteran 
and his wife.  However, as laypersons with no medical 
training or expertise, their contentions alone do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Based on the foregoing, the preponderance of the 
evidence is against direct service connection for 
hypothyroidism.  

In conclusion, the evidence of record did not reveal the 
existence of hypothyroidism in service, nor does the 
competent medical evidence causally relate his current 
condition to his military duties as a nurse.  Moreover, as 
the veteran does not have a disease specific to radiation-
exposed veteran's as set forth in 38 C.F.R. § 3.309(d), he is 
not entitled to presumptive service connection on that basis.  
Finally, as the evidence does not establish that his 
hypothyroidism is a "radiogenic disease" as defined in 
38 C.F.R. § 3.311(b)(2), the veteran is not entitled to 
service connection on that basis.  

Thus, for the reasons outlined above, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for entitlement to service connection for 
hypothyroidism, to include as secondary to radiation 
exposure.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).




ORDER

Service connection for hypothyroidism is denied.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



